Exhibit 10.1

 



Execution Version

 

 

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

This Twelfth Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 14th day of May, 2019, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Delaware (the “Parent”), The Bank of Nova Scotia, as administrative agent
(the “Administrative Agent”) and the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent, the Administrative Agent, and Lenders are
parties to that certain Credit Agreement dated as of September 18, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”) (unless otherwise defined herein, all terms used herein with
their initial letter capitalized shall have the meaning given such terms in the
Credit Agreement as amended by this Amendment);

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain Loans
to the Borrower and provided certain other credit accommodations to Borrower;

 

The parties desire to enter into this Amendment to (i) permit any Credit Party
to own and acquire future Oil and Gas Properties located in Ecuador and (ii)
make certain other amendments and modifications, in each case upon the terms and
conditions set forth herein and in each case to be effective as of the Twelfth
Amendment Effective Date (as defined below).

 

WHEREAS, the Administrative Agent, Borrower and the Lenders have agreed to enter
into this Amendment to amend the Credit Agreement as more particularly set forth
herein;

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereto hereby agree as follows:

 

Section 1.      Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement and the schedules, annexes and the exhibits to the Credit
Agreement and the other Loan Documents are, effective as of the Twelfth
Amendment Effective Date, hereby amended in the manner provided in this Section
1.

 

1.1           Amendments to Section 1.02.

 

(a)       Section 1.02 of the Credit Agreement is hereby amended to insert the
following definitions in the appropriate alphabetical order:

 



 1 

 

 

“Ecuadorian Oil and Gas Properties” means Oil and Gas Properties of the Credit
Parties located in Ecuador.

 

“Twelfth Amendment” means that certain Twelfth Amendment to Credit Agreement,
dated as of the Twelfth Amendment Effective Date, by and among the Borrower, the
Parent and the Lenders party thereto.

 

“Twelfth Amendment Effective Date” means May 14, 2019.

 

(b)       Section 1.02 of the Credit Agreement is hereby amended to amended and
restate the following definition to read as follows:

 

“Available Amount” means, at any date of determination, an aggregate amount
equal to (a) the amount equal to the sum, determined on a cumulative basis, of
(i) the Available Amount Cap, plus (ii) the amount of (A) cash distributions
received by the Parent, the Borrower or any Restricted Subsidiary from any
Unrestricted Subsidiary or any minority Investment, (B) cash repayment received
by the Parent, the Borrower or any Restricted Subsidiaries in respect of any
Investment constituting a loan or advance, or (C) cash receipts (whether as
distributions or returns) or income, in either case, from any Investment made
pursuant to clause (z) of Section 9.05(l), in each case to the extent such
distributions, repayments or income are, within 180 days from the date of
receipt thereof, invested in Investments permitted by Sections 9.05(h), (j) or
(l); minus (b) the amount of dollars used to make Investments to pursuant to
Section 9.05(e)(ii) (exclusive of any amounts of such Investments in which the
Administrative Agent has a first priority perfected security interest) or
‎Section 9.05(l).

 

(c)       Section 1.02 of the Credit Agreement is hereby amended to amend the
definition of “Consolidated Net Income” to (i) delete “and” immediately before
“(e)” therein and insert in lieu thereof “;” and (ii) insert “and (f) any net
income attributable to (including net income received as a result of the
ownership of) Ecuadorian Oil and Gas Properties (other than to the extent
actually received in cash by the Parent or a Consolidated Restricted Subsidiary;
provided that the Borrower shall, together with the financial statements
required pursuant to Section 8.01(d), provide a certificate executed by a
Responsible Officer certifying (i) as to such amount to be included in the
calculation of Consolidated Net Income in such applicable period and (ii) that
such received amounts received by such Person are attributable to Ecuadorian Oil
and Gas Properties and attaching thereto supporting information reasonably
acceptable to the Administrative Agent)” immediately before “; and provided”
therein.

 

(d)       Section 1.02 of the Credit Agreement is hereby amended to amend and
restate clause (g) in the definition of “Oil and Gas Properties” to read in its
entirety as follows:

 

“(g)     all Properties, rights, titles, interests and estates described or
referred to above, including any and all Property, real or personal, now owned
or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, gathering systems, gathering lines, pipelines, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.”

 



 2 

 

 

1.2           Amendment to Section 8.01(d). Section 8.01(d) of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

 

“(d) Certificate of Financial Officer – Consolidating Information. If, at any
time (a) all of the Consolidated Subsidiaries of the Parent are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a consolidated balance
sheet and a consolidated income statement that each include only the
consolidated financial results of the Restricted Subsidiaries and exclude all
financial results from any Unrestricted Subsidiaries or (b) either the Parent or
any Consolidated Subsidiary owns Ecuadorian Oil and Gas Properties and allocates
expenses (including general and administrative expenses) to, or receives cash
(whether as distributions or returns on Investment) which is included in the
Parent’s Consolidated Net Income from, the ownership of any such Ecuadorian Oil
and Gas Properties, then concurrently with any delivery of financial statements
under Section 8.01(a) or Section 8.01(b), a consolidated balance sheet and a
consolidated income statement that each include only the consolidated financial
results of the Consolidated Subsidiaries excluding such cash from, or expenses
allocated to, the ownership of such Ecuadorian Oil and Gas Properties, together
with supplemental financial information necessary to eliminate such net income
and expenses and in each case in form and substance reasonably acceptable to the
Administrative Agent.”

 

1.3           Amendment to Section 8.14(b). Section 8.14(b) of the Credit
Agreement is hereby amended to insert “or any Ecuadorian Oil and Gas Property”
immediately after “(as defined in the Guaranty Agreement)” therein.

 

1.4           Amendment to Section 9.02(g). Section 9.02(g) of the Credit
Agreement is hereby amended by changing the reference to “$500,000,000” in
clause (i) thereof to “$1,000,000,000”.

 

1.5           Amendment to Section 9.05(h). Section 9.05(h) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(h) Investments in direct ownership interests in additional Oil and Gas
Properties; provided that no Default shall have occurred and be continuing or
would result therefrom.”

 

1.6           Amendment to Section 9.05(l). Section 9.05(l) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(l)       Investments in (x) Unrestricted Subsidiaries, (y) Persons that are
not Subsidiaries and (z) Ecuadorian Oil and Gas Properties, in each case, made
with all or a portion of the Available Amount on the date that a Responsible
Officer of the Parent elects to apply all or a portion thereof to this Section
9.05(l); provided that in each case of the foregoing clauses (x) through (z),
(i) after giving effect to such Investment on a pro forma basis, the Senior
Secured Leverage Ratio shall not be greater than 2.75 to 1.00 and (ii) after
giving effect to any such Investment, the Borrowing Base Utilization Percentage
shall not exceed seventy-five percent (75%).”

 



 3 

 

 

1.7           Amendment to Section 9.05. Section 9.05 of the Credit Agreement is
hereby amended to insert the following sentence at the end thereof:

 

“For the avoidance of doubt, (a) Investments in Ecuadorian Oil and Gas
Properties shall only be permitted pursuant to Section 9.05(l) and (b)
notwithstanding anything in this Agreement to the contrary, any acquisition of
Ecuadorian Oil and Gas Properties, whether by the direct ownership thereof, the
execution of any lease or concession agreement therefor, the commitment to any
work program therefor or otherwise, shall be deemed to be an “Investment” for
purposes of this Agreement.”

 

1.8           Amendment to Section 9.06(c). Section 9.06(c) of the Credit
Agreement is hereby amended by changing the reference to “Colombia or Mexico”
thereof to “Colombia, Mexico or Ecuador”.

 

Section 2.      Conditions Precedent. This Amendment shall be effective on the
date that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Twelfth Amendment
Effective Date”):

 

2.1           Counterparts. Administrative Agent shall have received from the
Lenders constituting at least the Majority Revolving Credit Lenders, the Parent,
the Borrower and Guarantors counterparts (in such number as may be requested by
the Administrative Agent) of this Amendment signed on behalf of such Persons.

 

2.2           Officer’s Certificate. The Administrative Agent shall have
received a certificate from a Responsible Officer of the Borrower certifying
that (i) on the date hereof, no Default or Borrowing Base Deficiency has
occurred and is continuing, and after the Borrower designates each of Vetra
Southeast SLU (“VETRA-SLU”) and Southeast Investment Corporation (“SIC”) as
Unrestricted Subsidiaries, no Default or Borrowing Base Deficiency will occur,
and (ii) such designation described in clause (i) herein (x) is a permitted
Investment pursuant to Section 9.05(l) of the Credit Agreement and (y) is a
disposition of assets pursuant to Section 9.11(d)(iii) of the Credit Agreement.

 

2.3           Fees and Expenses. The Borrower shall have paid to the
Administrative Agent all fees and expenses required to be paid by the Borrower
under Section 12.03 of the Credit Agreement.

 

2.4           Representations and Warranties. Each representation and warranty
of the Parent and the Borrower contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (except to the
extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, in which case it shall be true and correct in all
respects) on the date hereof after giving effect to the amendments set forth
herein, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except to the extent any such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) as of such specified earlier date.

 



 4 

 

 

Section 3.      Representations and Warranties of Borrower. To induce the
Lenders and Administrative Agent to enter into this Amendment, each Credit Party
hereby represents and warrants to Lenders and Administrative Agent as follows:

 

3.1           Reaffirmation of Loan Documents; Extension of Liens. Any and all
of the terms and provisions of the Credit Agreement and the other Loan Documents
shall, except as amended hereby, remain in full force and effect. The Credit
Parties hereby extend the Liens securing the Secured Obligations until the
Secured Obligations have been paid in full, and agrees that the amendments and
waivers herein contained shall in no manner affect or impair the Secured
Obligations or the Liens securing payment and performance thereof, all of which
are ratified and confirmed.

 

3.2           Reaffirm Existing Representations and Warranties. Each
representation and warranty of such Credit Party contained in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects (except to the extent any such representation or warranty is qualified
by materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.

 

3.3           Due Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Amendment are within such Credit Party’s
organizational powers and have been duly authorized by all necessary corporate
and, if required, stockholder or shareholder action (including, without
limitation, any action required to be taken by any class of directors of such
Credit Party or any other Person, whether interested or disinterested, in order
to ensure the due authorization of this Amendment). The execution, delivery and
performance by such Credit Party of this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Parent, such
Credit Party or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Amendment, except such as have been obtained or made and
are in full force and effect other than those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of this Amendment, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of such Credit Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any Material Document or any
indenture, agreement or other instrument binding upon such Credit Party or its
Properties, or give rise to a right thereunder to require any payment to be made
such Credit Party, and (d) will not result in the creation or imposition of any
Lien on any Property of any Credit Party (other than the Liens created by the
Loan Documents).

 

3.4           Validity and Enforceability. This Amendment constitutes a legal,
valid and binding obligation of such Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 



 5 

 

 

3.5           Acknowledgment of No Defenses. Such Credit Party acknowledges that
it has no defense to (a) such Credit Party’s obligation to pay the Obligations
when due, or (b) the validity, enforceability or binding effect against such
Credit Party of the Credit Agreement or any of the other Loan Documents (to the
extent a party thereto) or any Liens intended to be created thereby.

 

Section 4.      Miscellaneous.

 

4.1           Reaffirmation of Loan Documents. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. This Amendment
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations as it may be
increased pursuant hereto. This Amendment constitutes a Loan Document.

 

4.2           Parties in Interest. All of the terms and provisions of this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

4.3           Counterparts. This Amendment may be executed in counterparts,
including, without limitation, by electronic signature, and all parties need not
execute the same counterpart; however, no party shall be bound by this Amendment
until each Credit Party, the Administrative Agent and the Lenders have executed
a counterpart. Facsimiles or other electronic transmissions (e.g. pdfs) of such
executed counterparts shall be effective as originals.

 

4.4           Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.

 

4.5           Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 

4.6           Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

 

 

[Signature pages to follow]

 



 6 

 

 

BORROWER: gran tierra energy international   holdings ltd.           By:  /s/
Manuel Antonio Buitrago Vives   Name:  Manuel Antonio Buitrago Vives   Title: 
Director

 

 

PARENT: GRAN TIERRA ENERGY INC.           By:  /s/ Ryan Ellson   Name:  Ryan
Ellson   Title:    Chief Financial Officer

 

Signature Page – Twelfth Amendment

 

 

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA,

 

 

  By:  /s/ Daniel Alexander Marino Gracian   Name:  Daniel Alexander Marino
Gracian   Title:  Director, International Banking                 By:  /s/ Ana
Cecilia Espinoza Milla   Name:  Ana Cecilia Espinoza Milla   Title:  Director,
International Banking

 

Signature Page – Twelfth Amendment

 

  

LENDERS:

 

THE BANK OF NOVA SCOTIA, as a Lender

 

  By:  /s/ Daniel Alexander Marino Gracian   Name:  Daniel Alexander Marino
Gracian   Title:      Director, International Banking                 By:  /s/
Ana Cecilia Espinoza Milla   Name:    Ana Cecilia Espinoza Milla   Title:     
Director, International Banking

 

 

Signature Page – Twelfth Amendment

 

 

  SOCIÉTÉ GÉNÉRALE,   as a Lender              By:  /s/ Max
Sonnonstine                           Name:  Max Sonnonstine   Title:  Director

 

Signature Page – Twelfth Amendment

 

 

  HSBC BANK CANADA,   as a Lender              By:  /s/ Duncan
Levy                                      Name:  Duncan Levy   Title:  Director,
Global Banking                 By:  /s/ Jason
Lang                                           Name:  Jason Lang   Title: 
Director, Global Banking

 

 

Signature Page – Twelfth Amendment

 

 

  EXPORT DEVELOPMENT CANADA,   as a Lender                 By:  /s/ Ashley Glen
  Name:  Ashley Glen   Title:  Project Finance Manager      Structured and
Project Finance                 By:    /s/ Frank Kelly   Name:  Frank Kelly  
Title:  Director, Extractive Industries      Structured and Project Finance

 

Signature Page – Twelfth Amendment

 

 

  ROYAL BANK OF CANADA,   as a Lender                 By:  /s/ Maria E. Hushovd
  Name:  Maria E. Hushovd   Title:  Authorized Signatory

 

 

Signature Page – Twelfth Amendment

 

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE,   as a Lender                 By:  /s/
Ryan Shea   Name:  Ryan Shea   Title:  Director                 By:  /s/ Graydon
Falls   Name:  Graydon Falls   Title:  Executive Director

 



Signature Page – Twelfth Amendment

 